DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/30/22 have been fully considered but they are not persuasive. Applicant has cancelled prior claims related to the double patenting rejection rendering those arguments moot. Uncancelled claim 88 remains rejected.
With respect to the arguments for Claim 88, Examiner respectfully disagrees. The arguments center around the language that a “predetermined cable port” is not included. Such a port structure is not claimed. The prior art contains two separate components (figures 9 and 11) or even three separate elements (32a, 32b, 32c) which lack a “port”. These portions have no connectors and are similar to Applicant’s figures 5-7. It is also unclear how Claim 88 describes not including a cable port, but further in the claim, recites that the sealing modules are configured such that a cable port is defined within the gel of the sealing module. This presents a possible 25 USC 112 issue.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 88-94 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-24 and 26-34 of U.S. Patent No. 11,002,929. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘929 patent includes the currently claimed invention within a housing. Placing a sealing unit within an enclosure would be within the level of ordinary skill in the art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 88-94 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘664 (cited in prior office action).
‘664 discloses in figures 8-9 and 11, a sealing unit for use with a telecom enclosure, the sealing unit comprising: 
a sealing unit frame defining a pocket (28 defines pockets 30); and 
a pair of sealing modules mounted within the pocket (module 32 comprises at least two portions 32a-32c), each sealing module including gel (paragraph 21) and not including a predefined cable port for a cable (as noted above, the definition of the port is unclear. The prior art lacks a physical connector and a cable passes therethrough), the pair of sealing modules being configured such that a cable port for the cable is defined by deformation of the gel of each sealing module around the cable when the cable is inserted between the pair of sealing modules (cables are passed through a “port” within each insert 33 and is deformed when outer case actuator 36 is engaged).
As to claim 89, an actuator (36) is disclosed. 
As to claim 90, first and second pressurization structures (62, 60) are disclosed. 
As to claim 91, the pockets have a three dimensional volume and therefore would have open sides depending on if a gel module is present or not. 
As to claims 92-93, an outer seal is disclosed (84; paragraph 25) and an “outer sealing band” is disclosed (paragraph 27). 
As to claim 94, the seal module comprises three parts which allow for lateral insertion of cables (32a-c; figure 8). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric K Wong whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2874



/Eric Wong/Primary Examiner, Art Unit 2874